Citation Nr: 1142037	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  05-06 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Harada's disease (also claimed as Vogt-Koyanagi-Harada disease (VKH), with blindness).


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and his sister


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The case was most recently before the Board in January 2010.  At that time, the Board reopened a previously denied claim of service connection for Harada's disease (including VKH with blindness) and remanded the claim to the agency of original jurisdiction for additional development.

In August 2011, prior to certification of the appeal to the Board, the Veteran's then-appointed representative submitted a letter to the RO stating that it was a notice of withdrawal of representation.  A copy of the letter was sent to the Veteran.  See 38 C.F.R. §§ 14.631(c); 20.608(a) (2011).  In September 2011, the RO sent the Veteran a letter acknowledging the withdrawal of representation and informed the Veteran that he could request another accredited private attorney or service organization to represent him in this matter.  No response has been received from the Veteran.  Thus, the Board finds that the Veteran's previous representative has withdrawn that representation and the Veteran is considered to be self-represented for this claim.


FINDING OF FACT

The Veteran does not have Harada's disease (including VKH with blindness) that was incurred during, or was caused by, his active military service.



CONCLUSION OF LAW

The Veteran does not have Harada's disease (including VKH with blindness) that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a June 2003 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection for Harada's disease.  A March 2006 notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in July 2011, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the June 2003 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Centers (VAMCs) in Tucson, Arizona, and Denver, Colorado, and their associated outpatient clinics.  Pursuant to the Board's January 2010 remand, the RO obtained more recent VA treatment records.  Records from multiple private treatment providers identified by the Veteran have also been obtained and the Veteran has submitted medical research articles to support his claim.  Additionally, the Veteran was provided VA examinations in connection with his claim, the reports of which are of record.  A more recent examination was conducted in May 2010 pursuant to the Board's January 2010 remand.  The examination and opinion reports contain sufficient evidence by which to decide the claim regarding the origin of the Veteran's Harada's disease, including the salient question of whether he has such an eye disability as a result of his active military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  Furthermore, the Veteran was afforded a hearing before the Board in May 2006, the transcript of which is also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Notably, refractive error is generally not a disability for which compensation may be authorized because it is not a disease or injury within the meaning of applicable law.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  In the Veteran's case, however, the evidence shows that he has decreased visual acuity on account of a specific eye disability-Harada's disease.  Thus, service connection is not prohibited by the provisions pertaining to refractive error.

The Veteran asserts that he has Harada's disease that is the result of his active military service.  At his hearing, he testified that he was treated for problems with his eyes and eyelids on multiple occasions during service, particularly concerning the skin of the eyelids.  The Veteran stated that he was given cortisone treatment at that time.  He acknowledged that he did not seek treatment for any similar problems until approximately 20 years after service.  However, the Veteran and his family members testified that the Veteran continued to experience problems similar to those in service off and on ever since his time in service.  The problems were primarily itchy and scaling skin around the eyelids.  Although a medical professional has not provided an express opinion linking the Veteran's current eye problems to the problems in military service, the Veteran contends that medical research that he has submitted supports his claim, including by describing the type of symptomatology he has experienced and by indicating that the prevalence of Harada's disease is higher in Asian countries, such as Korea, where he served for a portion of his active service.  Thus, the Veteran contends that service connection is warranted for Harada's disease.

As noted in the January 2010 remand, Harada's disease or VKH syndrome is defined as bilateral uveitis with exudative iridocyclitis, meningism, and temporary or permanent retinal detachment, occurring in association with alopecia, vitiligo, poliosis, loss of visual acuity, headache, vomiting, deafness, and sometimes vertigo or glaucoma.  The syndrome may be an inflammatory autoimmune disorder.  See Dorland's Illustrated Medical Dictionary 1643 (28th ed. 1994).  Uveitis is defined as an inflammation of part or all of the uvea, the middle (vascular) tunic of the eye, and commonly involving the other tunics (the sclera and cornea, and the retina).  The uvea is the vascular middle coat of the eye, comprising the iris, ciliary body, and choroid.  See id. at 1785.

A review of the service treatment records reveals that the Veteran underwent an entrance examination in August 1965.  The eyes portion of the examination was normal.  The Veteran had 20/20 distant vision in the right eye.  A notation of "defective vision" was made as the Veteran had 20/25 distant vision in the left eye.  It was corrected to 20/20 vision.  In October 1965, he was noted to have distant vision of 20/25 in both eyes.  In November 1966, the Veteran was treated for red and inflamed eyelids.  In January 1967 and March 1967, it was noted that he had the same problem.  All three entries indicate that the Veteran was given Cortisporin ointment.  Personnel records show that the Veteran was stationed in Korea during each of these three instances.  The Veteran's separation examination was conducted in September 1967.  He denied a history of eye trouble and the clinical evaluation of his eyes was normal.  Distant vision was reported to be 20/20 in both eyes.  Of note, the dental records from service indicate that the Veteran had gingivitis.

Post-service treatment records document a diagnosis of Harada's disease or VKH as early as 1988.  A consultation report from Dr. Eppler, dated in November 1988, summarizes the events that led to the diagnosis.  The Veteran had developed symptoms of watering in his eyes and erythema in May and June 1988.  He initially consulted an ophthalmologist and had no visual improvement with glasses.  Subsequently, his regular doctor (Dr. Foutz) referred him to Dr. Cullen, a neurologist.  Dr. Cullen was uncertain of the eye symptoms and subsequently referred the Veteran to Dr. Fowler, an ophthalmologist.  In mid-July 1988, Dr. Fowler suspected Harada's disease and referred the Veteran to Dr. Wilson for further evaluation.  Dr. Eppler indicated that the Veteran's Harada disease was being treated with Prednisone and Leukeran.

Dr. Eppler treated the Veteran with Prednisone and Cytoxan in 1989.  In December 1999, Dr. Wilson noted that the Veteran's visual acuity was 20/100 in both eyes with almost no color vision and very small visual fields.  Although the Veteran's inflammation was relatively well controlled, he had cataracts, iris synecchia, and extensive retinal pigment epithelial damage due to Harada's disease.

In June 1991, the Veteran underwent VA examination at the Denver VAMC's blind rehabilitation center.  A history was noted that the Veteran had been blind due to Harada's disease since July 1988.  He had been treated with Prednisone, Leukeran, and Cyclosporin.  Cataract extraction surgery was performed on both eyes in January 1991 and April 1991.  A diagnosis of bilateral blindness due to VKH was provided.  During this time period, the Veteran began to receive treatment for Harada's disease from the Denver VAMC.

Dr. Fowler authored a letter in July 1992.  He stated that the Veteran was the victim of a rare inflammatory disease known as VKH syndrome.  According to Dr. Fowler, the Veteran's vision was reduced to 20/400 in the right eye and counting fingers at one foot in the left eye when he was examined in October 1991.  This was so despite treatment with Imuran and Cyclosporin.  Dr. Fowler stated that the Veteran had experienced severe chorioretinal destruction in both eyes, that the vision loss was expected to be permanent, and that the Veteran was legally blind as a result of the vision loss.

In July 1992, the Veteran underwent a VA eye examination.  It was noted that he had a history of Harada's disease.  The Veteran's visual acuity was hand motion at six inches bilaterally.  The diagnoses were bilateral aphakia and massive retinal scarring secondary to chronic inflammation.  During this time period of treatment and examination, none of the medical professionals commented on the possibility of a relationship between the Veteran's Harada's disease and his military service.

In January 2005, the Veteran underwent additional VA examination of the eyes.  The examiner reviewed the claims file, including the evidence pertaining to VKH and the medical research submitted by the Veteran.  It was noted that the Veteran's treatment history consisted of anti-inflammatory medication and cataract surgery on each eye.  Examination revealed that the Veteran had uncorrected distant visual acuity of light perception only in both eyes that was correctable to hand motion at six inches in both eyes.  The examiner diagnosed the Veteran with massive inflammation (uveitis) in each eye.  The examiner noted that there was no vitiligo, poliosis, or alopecia affecting the lashes or skin in the vicinity of the eyes.  Due to the absence of skin or lash symptoms, the examiner stated that he would not diagnose Harada's disease on that basis.  However, the examiner noted that the Veteran could have Harada's disease on another basis.  No express opinion was made regarding the possible relationship between the Veteran's uveitis or Harada's disease and his military service.

More recent VA treatment records that were obtained pursuant to the Board's January 2010 remand show that the Veteran has continued to be seen for eye problems.  A September 2008 eye examination at a Denver VAMC eye clinic noted that the Veteran had no light perception in either eye.  The diagnosis was bilateral aphakia with long standing VKH syndrome.

In May 2010, pursuant to the Board's January 2010 remand, the Veteran was afforded another VA eye examination.  The examiner, a VA physician listed as an ophthalmology consultant, reviewed the claims file and noted an accurate medical history.  It was noted that the Veteran was treated for red eyelids in service, the initial diagnosis of uveitis was in 1988, artificial tear drops were used for eye and eyelid redness prior to 1988, and steroid drops were not used until 1988.  Examination revealed that the Veteran had bilateral uncorrected distant visual acuity of light perception only.  In the final diagnosis section of the report, the examiner stated that the Veteran had reduced vision from uveitis leading to chorio-retinal degeneration and macular degeneration of each eye.  The Veteran also had aphakia in each eye related to the uveitis.  The examiner noted that cataracts are a common complication of uveitis and that the Veteran's cataracts were removed and, thus, now aphakic.  The examination also revealed that the eyelids and conjunctiva were normal in each eye.  The examiner gave the opinion that the Veteran's uveitis was not caused by eyelid redness and inflammation noted in service because the inflammation was not present for about 20 years after discharge from service and the uveitis did not occur until about 20 years after discharge from service.  The examiner also noted that steroids were not used until about 1988 while artificial tears were used prior to 1988.

A VA examination of the Veteran's skin was also conducted in May 2010.  The VA examiner could not provide an opinion regarding the possibility that the Veteran's VKH is related to in-service problems with his eyes and eyelids.  The examiner stated that he would have to resort to speculation to provide such an opinion because the Veteran had no cutaneous findings during the examination.

In June 2011, the examiner who conducted the May 2010 VA eye examination authored an addendum report.  The examiner noted that the claims file was again reviewed.  The examiner provided an opinion that it is less than 50 percent likely that the Veteran's VKH syndrome had its onset in service or is related to an in-service disease or injury.  The examiner stated that the eyelid skin lesion and mouth lesion noted in service are not sufficient to establish the onset of VKH syndrome in service.  Specifically, the examiner determined that the eye and eyelid problems noted in the service records do not appear to be the type of lesion that is noted in VKH syndrome.  According to the examiner, there was no mention of poliosis or vitiligo, and no reference to any other skin lesions.  The examiner determined that the eyelid lesion described in the service seems to be more like a contact dermatitis, which would normally have been treated with a steroid and antibiotic combination drug, which is what Cortisporin is.  If the skin lesion was a precursor or early sign of VKH syndrome, the examiner would have expected other manifestations to have occurred much sooner than they did and he would have expected the other signs to also have been noted concurrently.  The examiner also noted that mouth lesions are not a part of VKH syndrome.

In consideration of the evidence of record, the Board finds that the Veteran does not have Harada's disease (including VKH with blindness) that was incurred during, or was caused by, his active military service.  The evidence tends to show that the Veteran in fact has Harada's disease or VKH, including uveitis as a manifestation of the disease.  However, the evidence shows that Harada's disease was not diagnosed during military service and it was not clinically diagnosed until 1988-over 20 years after the Veteran's separation from service.

These circumstances do not preclude the establishment of service connection if the evidence nevertheless shows that the post-service diagnosis of Harada's disease is related to the Veteran's in-service problems and symptoms involving the eyes and eyelids.  See 38 C.F.R. § 3.303(d).  The Veteran and his family have indicated through seemingly credible testimony that the Veteran experienced the same type of symptoms after service that he experienced during military service.  Even so, it is not shown that the Veteran and his family possess the medical expertise necessary to provide a probative opinion on a complex medical matter such as the etiology of Harada's disease.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Whether the symptoms noted in service constituted Harada's disease, or an early manifestation thereof, or whether the post-service onset of Harada's disease was related to the in-service symptoms are questions that may only be competently answered by an appropriate medical professional as the identification of Harada's disease is not a simple condition capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.")

The VA examiner, who conducted the May 2010 eye examination and provided the June 2011 addendum, considered the Veteran's theory and the examiner did not endorse it.  Instead, after reviewing the evidence in the claims file, the examiner determined that the in-service eye problems were more likely a contact dermatitis rather than a manifestation of Harada's disease, such as uveitis.  According to the examiner, this was so on account of the type of treatment provided, the lack of other concurrent symptoms expected to be seen with Harada's disease, and the post-service onset of Harada's disease that occurred over 20 years after the Veteran's separation from service.  The examiner appeared to take into account the Veteran's report of experiencing similar symptoms since service.  However, the examiner found that only in 1988 were steroid drops used to treat the Veteran's eye problems whereas prior to 1988 artificial tears were used.  In finding that the Veteran's uveitis was not caused by in-service eyelid redness and inflammation, and that it is less than 50 percent likely that the Veteran's VKH syndrome had its onset in the service or is related to an in-service disease or injury, the examiner provided a persuasive opinion that finds support in the record.  The examiner was able to review the evidence in the claims file, examine the Veteran, and provide a thorough rationale for the opinions presented.  The Board accords substantial evidentiary weight to the VA examiner's opinion and there is no similarly comprehensive medical opinion evidence of record showing a different conclusion.

The Veteran has submitted multiple medical research articles pertaining to Harada's disease and VKH syndrome.  The articles state, inter alia, the following:  the etiology of VKH disease is unknown, but may be due to an allergy in the uveal pigment, or a virus infection; it is relatively uncommon in the United States, it most commonly has its onset for men between the ages of 20 and 39, and is more frequently seen in Asians than in Caucasians; prodromal symptoms were observed in a minority of cases, usually last for only a few days, and may include headache, photophobia, flu-like symptoms, fever, nausea, nuchal pain, and vertigo, skin rashes, facial edema, and general malaise; at the chronic stage, depigmentation of the choroid begins within the first three months after the onset of the disease; the chronic stage is "typically several months but may last for many years;" the disease has a predilection for more darkly pigmented races; the criteria for a VKH diagnosis consist of (1) no history of ocular trauma, and (2) three of the four following signs: bilateral chronic iridocyclitis, posterior uveitis, neurologic signs of tinnitus, neck stiffness, cranial nerve or CNS problems or CSF pleocytosis, and cutaneous findings of alopecia, poliosis, or vitiligo.

This research evidence is relevant in that it describes VKH generally and provides information regarding what constitutes a diagnosis of the syndrome and the symptomatology associated with it.  However, the research does not pertain specifically to the Veteran's case and, thus, has no evidentiary value concerning the question of whether his Harada's disease with uveitis had its onset during his military service or is otherwise related thereto.  Conversely, the VA examiner addressed the specific circumstances of the Veteran's case and did not provide any information in contrast to the research evidence.  Thus, the submitted research evidence does not constitute the type of medical "nexus" evidence necessary to substantiate the claim in this case.

In view of the evidence of record, and in particular the competent medical opinion evidence, the Veteran does not have Harada's disease (including VKH with blindness) that was incurred during, or was caused by, his active military service.  In light of this finding, the Board concludes that the claim of service connection for Harada's disease (including VKH with blindness) must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for Harada's disease (including VKH with blindness) is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


